03/30/2022



                                                                                                Case Number: DA 22-0084


 1

 2

 3

 4

 5

 6
                  IN THE SUPREME COURT OF THE STATE OF MONTANA
 7

 8
     BILLY LEE HENDERSON, III,                            Cause No. DA 22-0084
 9                   Appellant / Defendant,
10          -vs-
                                                          ORDER - DISTRICT COURT
11   STATE OF MONTANA,                                    SHALL FILE ADDITIONAL
                    Appellee / Plaintiff.                 COURT RECORDS
12

13

14         Upon Appellant / Defendant’s foregoing motion and good cause appearing therefor;
15         IT IS HEREBY ORDERED;
           That the Missoula County District Court shall file additional Court records from
16
           DC-18-276.
17

18         DATED this _____ day of March, 2022.
19

20                                              _______________________________
                                                BOWEN GREENWOOD
21                                              CLERK OF THE SUPREME COURT

22
     CC:   Stevenson Law Office
23         Montana Attorney General
24

25                                                                                   Electronically signed by:
                                                                                           Mike McGrath
                                                                              Chief Justice, Montana Supreme Court
                                                                                          March 30 2022